Title: From Thomas Jefferson to Isaac Briggs, 20 May 1803
From: Jefferson, Thomas
To: Briggs, Isaac


          
            Dear Sir 
                     
            Washington May 20. 1803.
          
          I thank you for your attention to the commission respecting the clock, and will immediately remit the money to mr Ferris with directions how to forward the clock.   I inclose you part of a letter from mr Fitz, (the residue I tore off & retained as relating to something else.) I write him this day that you will recieve his queries but in the moment of your departure when you will not have time to answer them, even if you had information sufficient; but that it will be much better for you to write to him after you shall have arrived at your destination, and had time to look about and form a judgment of the place & business. if you can do this I shall be obliged to you. Fitz not being a man of robust health, ought not to set out till October.   I informed James Dinsmore that you would make no appointments till you get to the place, & will there see his brother. he desired me to return you his thanks, & to express his wish which was only that his brother should have an opportunity of being examined by you, & recieved if qualified, which he is confident in.   with respect to Claiborne I have before gone as far in relieving his distresses as justice to others equally distressed & pressing will admit; and my means will answer, which are pressed to their uttermost bearing. as the salary annexed to my office looks large in every man’s eye, it draws the attention of the needy in every part of the Union and increases the demands of aid, far beyond the proportion of means it furnishes to satisfy them. I am obliged therefore to proceed by rule, & not to give to one the share of another. but I am glad to inform you that by a letter from Claiborne he has succeeded so far in his boat-experiment as to excite an interest for him in Alexandria, where they are making up a sum to enable him to make a fair experiment, and doubtless something more. I wish you a pleasant journey and a safe arrival at your destination. I will write by post to Govr. Claiborne to inform him of your coming. Accept my friendly salutations & assurances of esteem.
          
            Th: Jefferson
          
        